MILLS, Judge.
■ The employer/carrier appeal a compensation order awarding temporary total disability, medical bills, costs, and attorney’s fees. We affirm.
There is competent substantial medical evidence to support the award of temporary total disability.
The deputy commissioner appropriately used § 440.14(l)(d), Florida Statutes (1979), in determining the average weekly wage of Daniels.
The deputy commissioner did the best he could given inadequate evidence due to the failure of the employer/carrier to produce employment records.
The employer/carrier’s argument does not reveal error in the award of attorney’s fees.
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.